Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated March 10, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 10 and 20-21 drawn to an invention nonelected with traverse in the reply filed on October 19, 2020. 

Claim Rejections - 35 USC § 112
I.	Claims 1-9 and 11-19 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-9 and 11-19 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 12 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
	The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1, 4, 7-8 and 11-19 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 5,856,018) in view of Harner et al. (US Patent Application Publication No. 2019/0024671 A1) and WO 2005/100642 (‘642).
	The rejection of claims 1, 4, 7-8 and 11-19 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Harner et al. and WO 2005/100642 (‘642) has been withdrawn in view of Applicant’s amendment.

II.	Claims 2-3 and 5 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 5,856,018) in view of Harner et al. (US Patent Application Publication No. 2019/0024671 A1) and WO 2005/100642 (‘642) as applied to claims 1, 4, 7-8 and 11-19 above, and further in view of Giordano et al. (“SiO2-TiO2 Multilayer via Electrochemical Deposition: Characterization of Reflection and Refractive Index,” Journal of Sol-Gel Science and Technology (2019 Jan 15), Vol. 89, No. 1, pp. 196-204).
	The rejection of claims 2-3 and 5 under 35 U.S.C. 103 as being unpatentable over Chen 

et al. in view of Harner et al. and WO 2005/100642 (‘642) as applied to claims 1, 4, 7-8 and 11-19 above, and further in view of Giordano et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 6 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 5,856,018) in view of Harner et al. (US Patent Application Publication No. 
2019/0024671 A1) and WO 2005/100642 (‘642) as applied to claims 1, 4, 7-8 and 11-19 above, and further in view of Arfsten et al. (US Patent No. 6,410,173).
	The rejection of claims 6 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Harner et al. and WO 2005/100642 (‘642) as applied to claims 1, 4, 7-8 and 11-19 above, and further in view of Arfsten et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 1-5, 7-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 5,856,018) in view of JP 2015-176084 (‘084) and Giordano et al. (“SiO2-TiO2 Multilayer via Electrochemical Deposition: Characterization of Reflection and Refractive Index,” Journal of Sol-Gel Science and Technology (2019 Jan 15), Vol. 89, No. 1, pp. 196-204).
Regarding claim 1, Chen teaches a method for preparing a coated optical article 

comprising: 
(a) providing a non-conductive substrate (= a plastic substrate 13) [col. 3, lines 24-25]; 
(b) forming at least one conductive coating layer over at least a portion of the substrate to form a conductive substrate (= the first layer of titanium dioxide 17a) [col. 3, lines 64-65]; 
(c) introducing the conductive substrate of (b) into a first electrodeposition bath containing a first electrodepositable coating composition (= the coating solutions for depositing 
the silicon dioxide layers, i.e., the second layer 17b and the fourth layer 17d, are prepared by mixing tetraethyl orthosilicate (TEOS), ethyl alcohol (EtOH), deionized water (H2O), and hydrochloric acid (HCl)); 
(d) depositing the first electrodepositable coating composition over at least a portion of the conductive coating layer to form a first electrodeposited inorganic coating layer (= the second layer 17b of silicon dioxide) [col. 4, lines 23-27]; 
(e) introducing the coated substrate of (d) into at least a second electrodeposition bath containing a second electrodepositable coating composition (= the coating solutions for depositing the titanium dioxide layers, i.e., the first layer 17a and the third layer 17c, are prepared by mixing titanium isopropoxide ((Ti(OiPr)4), ethyl alcohol (EtOH), deionized water (H2O), and hydrochloric acid (HCl)); and 
(f) depositing at least the second electrodepositable coating composition over at least a portion of the first electrodeposited inorganic coating layer to form at least a second electrodeposited inorganic coating layer thereover (= the third layer 17c of titanium dioxide) [col. 3, line 64 to col. 4, line 1], thereby forming a multi-layer antireflective inorganic coating 

over the conductive coating layer (= a four-layer antireflection coating 15) [col. 3, lines 25-26], 
wherein each of the first electrodepositable coating composition (= the coating solutions for depositing the silicon dioxide layers) [col. 4, lines 23-27] and the second electrodepositable coating composition (= the coating solutions for depositing the titanium dioxide layers) [col. 3, line 64 to col. 4, line 1] is different one from the other, and 
wherein each of the first electrodepositable coating composition and the second electrodepositable coating composition comprises at least one sol (= using a sol-gel process) [col. 3, lines 27-32] prepared from a composition comprising at least one metal oxide precursor (= titanium isopropoxide ((Ti(OiPr)4) [col. 3, line 66] and tetraethyl orthosilicate (TEOS) [col. 4, line 25]) and at least one protic acid (= hydrochloric acid (HCl)) [col. 3, line 67 to col. 4, line 1; and col. 4, lines 26-27] such that each of the first electrodepositable coating composition and the second electrodepositable coating composition is hydrolyzed (= hydrolysis) [col. 4, lines 15-18; and col. 4, lines 40-43].
The method of Chen differs from the instant invention because Chen does not disclose the following:
	a.	Wherein the first electrodeposition bath is under constant recirculation flow.
b.	Wherein the second electrodepositable bath is under constant recirculation flow.
	Chen teaches that:
 The prepared titanium dioxide and silicon dioxide solutions are deposited as individual layers on the plastic substrate 13 by any of a number of suitable techniques, but preferably by dip coating. In the dip coating technique, the substrate is clamped to a cantilevered arm, and a drive system moves the arm and substrate down and up along a vertical axis. The range of motion must be sufficient to dip the substrate fully into, and out of, a dip tank that carries the solution (col. 4, lines 45-53).

JP ‘084 teaches dip coating (abstracts). 
This method uses a coating tank containing a coating liquid and a device for holding and raising and lowering the object to be coated, immersing the object to be coated in the coating tank, and then pulling up the object to be coated at an appropriate speed. A coating film is formed on the surface. Usually, the immersion coating device has a coating tank and a recovery tank, and is used in a state where the coating liquid is circulated (ƿ [0014]; and Fig. 1:
			
    PNG
    media_image1.png
    220
    313
    media_image1.png
    Greyscale
).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first electrodeposition bath and the second electrodeposition bath described by Chen with wherein the first electrodeposition bath is under constant recirculation flow and wherein the second electrodepositable bath is under constant recirculation flow because in dip coating, the immersion coating device has a coating tank and a recovery tank, and is usually used in a state where the coating liquid is circulated. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	c.	Electrodepositing the first electrodepositable coating composition.
	d.	Electrodepositing the at least the second electrodepositable coating composition.

	Chen teaches that:
The process includes preliminary steps of mixing together an alkoxide, an alcohol, and water to produce one or more first polymerized solutions and to produce one or more second polymerized solutions, wherein the first solutions are formulated to provide thin films having a refractive index of 1.80 or more and the second solutions are formulated to provide thin films having a refractive index of 1.46 or less (col. 1, line 66 to col. 2, line 6).

The antireflection coating includes alternating layers of polymerized titanium dioxide and polymerized silicon dioxide, which are deposited successively using a sol-gel process by which each layer’s thickness and index of refraction can be carefully controlled (col. 3, lines 27-32). 

The prepared titanium dioxide and silicon dioxide solutions are deposited as individual layers on the plastic substrate 13 by any of a number of suitable techniques, but preferably by dip coating.  In the dip coating technique, the substrate is clamped to a cantilevered arm, and a drive system moves the arm and substrate down and up along a vertical axis. The range of motion must be sufficient to dip the substrate fully into, and out of, a dip tank that carries the solution (col. 4, lines 45-47).

	Giordano teaches the deposition of alternating silica and titania films on different substrates by electro-assisted technique and conventional dip coating (abstract and graphical abstract).
A multilayer SiO2-TiO2 structure was deposited on indium tin oxide (ITO) and stainless steel (SS) plates. The reflection of p-polarized light was analyzed for each layer and for the multilayer structures on both substrates and the dispersion of the refractive index n of the single layers were measured and compared with those obtained on the same type of films obtained by dipping, allowing to get indirect information on the density achievable with the electrochemical sol–gel deposition method, which is a never fully clarified issue. The analysis of the multilayers showed that the reflection could be increased by 15%, opening the way for a cheap Bragg-mirror device (page 198, left column, lines 32-43).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Chen by electrodepositing the first electrodepositable coating composition and electrodepositing the at least the second electrodepositable coating composition because a multilayer SiO2-TiO2 

structure deposited by electrochemical sol-gel deposition, a heat treatment between one layer and the other is not necessary (Giordano: page 197, right column, line 19 to page 198, left column, line 5) and produces multilayers showing a reflection increased by 15%, opening the way for a cheap Bragg-mirror device.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 2, the method of Chen differs from the instant invention because Chen does not disclose wherein the pH of each of the first electrodepositable coating composition and the second electrodepositable coating composition ranges from 1.5 to 5.0.
	Giordano teaches a silica solution was prepared by mixing, in order, ethanol (30.5 mL), bi-distilled water (10 mL, 0.03 M KNO3), TEOS (6.4 mL), and MTES (1.6 mL). HCl (0.1 M) was added until reaching pH 3.0 (page 198, right column, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH of each of the first electrodepositable coating composition and the second electrodepositable coating composition described by Chen with wherein the pH of each of the first electrodepositable coating composition and the second electrodepositable coating composition ranges from 1.5 to 5.0 because solutions having a pH of 3.0 ensures hydrolysis and electrochemically deposits metal oxide layers.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 3, the method of Chen differs from the instant invention because Chen does not disclose wherein each of the first electrodepositable coating composition and the second electrodepositable coating composition comprises at least 5 percent by weight water and at least 0.5 percent by weight co-solvent.
Chen teaches that:
	The process includes preliminary steps of mixing together an alkoxide, an alcohol, and water to produce one or more first polymerized solutions and to produce one or more second polymerized solutions, wherein the first solutions are formulated to provide thin films having a refractive index of 1.80 or more and the second solutions are formulated to provide thin films having a refractive index of 1.46 or less.  

The coating solutions for depositing the titanium dioxide layers, i.e., the first layer 17a and the third layer 17c, are prepared by mixing titanium isopropoxide ((Ti(OiPr)4), ethyl alcohol (EtOH), deionized water (H2O), and hydrochloric acid (HCl). The general range of the molar composition considered to be suitable for the first layer is 1 mole of Ti(OiPr)4, 80 to 120 moles of EtOH, 2 to 5 moles of H2O, and 0.05 to 0.5 mole of HCl. The general range of the molar composition considered to be suitable for the third layer is 1 mole of Ti(OiPr)4, 35 to 55 moles of EtOH, 2 to 5 moles of H2O, and 0.1 to 0.4 mole of HCl. Other titanium alkoxides, e.g., titanium propoxide and titanium ethoxide, can be substituted for titanium isopropoxide.  In addition, nitric acid (HNO3) can be substituted for hydrochloric acid.  The mole ratio between titanium isopropoxide and ethyl alcohol was found to be important in maintaining the stability of the solution for 90 days or more, for continuous use (col. 3, line 64 to col. 4, line 14).

The coating solutions for depositing the silicon dioxide layers, i.e., the second layer 17b and the fourth layer 17d, are prepared by mixing tetraethyl orthosilicate (TEOS), ethyl alcohol (EtOH), deionized water (H2O), and hydrochloric acid (HCl). The general range of the molar composition considered to be suitable for the second layer is 1 mole of TEOS, 70 to 110 moles of EtOH, 2 to 6 moles of H2O, and 0.1 to 0.3 mole of HCl. The general range of suitable molar composition considered to be suitable for the fourth layer is 1 mole of TEOS, 20 to 40 moles of EtOH, 2 to 5 moles of deionized H2O, and 0.05 to 0.1 mole of HCl. Other silicon alkoxides, such as tetramethyl orthosilicate, can be substituted for tetraethyl orthosilicate, and nitric acid (HNO3) can be substituted for hydrochloric acid.  The mole ratio between tetraethyl orthosilicate and ethyl alcohol was found to be important in maintaining the stability of the 

solution for 30 days or more, for repetitive coatings (col. 4, lines 23-39).

	Giordano teaches:
Silica solution was prepared by mixing, in order, ethanol (30.5 mL), bi-distilled water (10 mL, 0.03 M KNO3), TEOS (6.4 mL), and MTES (1.6 mL). HCl (0.1 M) was added until reaching pH 3.0. The solution was stirred for 1 h to ensure the hydrolysis. Two solutions were prepared for titania deposition. The first one was obtained by mixing TTIP (2.37 mL), AcAc (0.82 mL), and ethanol (20 mL) for 30 min, then 20 mL of 0.2 M KNO3 in bi-distilled water were added drop by drop. The two solutions were stirred for 1 h to ensure the hydrolysis (page 198, right column, lines 3-12).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the first electrodepositable coating composition and the second electrodepositable coating composition described by Chen with wherein each of the first electrodepositable coating composition and the second electrodepositable coating composition comprises at least 5 percent by weight water and at least 0.5 percent by weight co-solvent because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the concentrations of the water and co-solvent in the coating solutions by routine experimentation that would have achieved the first solutions to provide thin films having a refractive index of 1.80 or more and the second solutions to provide thin films having a refractive index of 1.46 or less (MPEP § 2141.03).
Furthermore, it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification 

results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 4, Chen teaches the method further comprising drying the first electrodeposited inorganic coating layer prior to electrodepositing the second electrodepositable coating composition thereover, and/or drying the second electrodeposited inorganic coating layer (= following the depositing of each coating layer, the panel 11 is transferred to an oven, for curing) [col. 5, lines 16-17].
Regarding claim 5, Chen teaches wherein one or both of the first electrodeposited inorganic coating layer and the second electrodeposited inorganic coating layer are dried at a temperature ranging from ambient temperature to 200°C (= the temperature of the oven is controlled according to the type of substrate 13 used, and it preferably is selected to be the maximum temperature that the particular substrate can withstand without deformation. For PMMA, the cure temperature is maintained at 84o C) [col. 5, lines 16-24].
The method of Chen differs from the instant invention because Chen does not disclose for a period ranging from 30 seconds to 3 minutes.
Giordano teaches for ITO substrate, the working electrodes were obtained from Corning alkaline earth boroaluminumsilicate glass (50 mm × 75 mm × 0.7 mm, ITO coated on one surface, Rs = 5–15 Ω), purchased from Delta Technologies) [page 198, left column, lines 23-27]. 

After depositing the first layer, the substrate is withdrawn from the solution. When the sample is exposed to air for 5 min, the condensation occurs in order to obtain a stable enough structure and, after that, the sample is ready for reimmersion into the solution (page 197, right column, lines 13-18).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying time described by Chen with wherein one or both of the first electrodeposited inorganic coating layer and the second electrodeposited inorganic coating layer are dried for a period ranging from 30 seconds to 3 minutes because depending on the type of substrate used, exposing the layers to air for 5 min  a condensation occurs in order to obtain a stable structure.
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have 
the same properties (MPEP § 2144.05(I)).
	Regarding claim 7, Chen teaches wherein the conductive coating layer is transparent (= the first layer of titanium dioxide 17a) [col. 3, lines 64-65].
Regarding claim 8, Chen teaches wherein the conductive coating layer has a percent light transmittance of at least 80 percent and an electrical resistance of less than 1000 ohms/sq. (= the first layer of titanium dioxide 17a) [col. 3,lines 64-65].
Regarding claim 9, Chen teaches wherein the conductive coating layer comprises at least one metal oxide selected from the group consisting of oxides of titanium, hafnium, zirconium, niobium, zinc, bismuth, lead, indium, tin, zinc/tin alloy, and combinations thereof (= the first 

layer of titanium dioxide 17a) [col. 3,lines 64-65].
Giordano teaches wherein the conductive coating layer comprises at least one metal oxide selected from the group consisting of oxides of titanium, hafnium, zirconium, niobium, zinc, bismuth, lead, indium, tin, zinc/tin alloy, and combinations thereof (= for ITO substrate, the working electrodes were obtained from Corning alkaline earth boroaluminumsilicate glass (50 mm × 75 mm × 0.7 mm, ITO coated on one surface, Rs = 5–15 Ω), purchased from Delta Technologies) [page 198, left column, lines 23-27].
Regarding claim 11, Chen teaches wherein the multi-layer antireflective inorganic coating has a percent transmittance of greater than 80 percent (= a four-layer antireflection coating 15, for providing low reflectivity over the entire visible spectrum of 400 to 700 nanometers (nm)) [col. 3, lines 25-27].
Regarding claim 12, Chen teaches wherein the at least one metal oxide precursor from which the at least one sol is prepared is selected from the group consisting of alkoxysilanes, metal oxyhalides, metal alkoxides, and mixtures thereof (= titanium alkoxides (col. 4, lines 7-9) and silicon alkoxides (col. 4, lines 33-35)).
	Regarding claim 13, Chen teaches wherein the metal oxide precursor is selected from 
those having the following general formula (I): (II) M(R)n(X)m, where M is a metal, a transition metal or silicon; R is a non-hydrolyzable group; X is a hydrolyzable group, n + m = 4; n is an integer from 0 to 3; and m is an integer from 1 to 4 (= other titanium alkoxides, e.g., titanium propoxide and titanium ethoxide, can be substituted for titanium isopropoxide (col. 4, lines 7-9) 
and other silicon alkoxides, such as tetramethyl orthosilicate, can be substituted for tetraethyl 

orthosilicate (col. 4, lines 33-35)).
	Regarding claim 14, Chen teaches wherein R is alkyl, aryl, amino, or alkylamino, each of which optionally is substituted with amino or thiol groups; and X is alkoxy or oxyhalide (= other titanium alkoxides, e.g., titanium propoxide and titanium ethoxide, can be substituted for titanium isopropoxide (col. 4, lines 7-9) and other silicon alkoxides, such as tetramethyl 
orthosilicate, can be substituted for tetraethyl orthosilicate (col. 4, lines 33-35)).
	Regarding claim 15, Chen teaches wherein the first electrodeposited inorganic coating layer and the second electrodeposited inorganic coating layer each independently has a film thickness ranging from 20 to 100 nanometers (= the second layer is silicon dioxide, with a uniform thickness in the range of 20 to 40 nm, the third layer is titanium dioxide, with a uniform thickness in the range of 70 to 100 nm) [col. 2, lines 31-34].
	Regarding claim 16, Giordano teaches wherein the first electrodepositable coating composition is electrodeposited over at least a portion of the conductive coating layer at a voltage ranging from 0.5 to 2.5 V (= to create SiO2–TiO2 multilayer via electrodeposition technique on SS and ITO substrates is demonstrated: four intercalated layers were deposited using −1.2 V for 100 s for silica and −1.1 V for 100 s for titania as applied potential and deposition time, respectively) [page 199, right column, lines 1-5]. 
The method of Chen differs from the instant invention because Chen does not disclose for a period ranging from 15 to 90 seconds.
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the period described by the Chen 

combination with electrodepositing for a period ranging from 15 to 90 seconds because a prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	Regarding claim 17, Giordano teaches wherein the second electrodepositable coating composition is electrodeposited over at least a portion of the first electrodeposited coating layer at a voltage ranging from 0.5 to 2.5 V (= to create SiO2–TiO2 multilayer via electrodeposition technique on SS and ITO substrates is demonstrated: four intercalated layers were deposited using −1.2 V for 100 s for silica and −1.1 V for 100 s for titania as applied potential and deposition time, respectively) [page 199, right column, lines 1-5]. 
The method of Chen differs from the instant invention because Chen does not disclose for a period ranging from 15 to 90 seconds.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the period described by the Chen 
combination with electrodepositing for a period ranging from 15 to 90 seconds because a prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	Regarding claim 18, Chen teaches wherein each of the first electrodeposited inorganic coating layer and the second electrodeposited inorganic coating layer has a refractive index different one from the other (= the first solutions are formulated to provide thin films having a 

refractive index of 1.80 or more and the second solutions are formulated to provide thin films having a refractive index of 1.46 or less) [col. 2, lines 2-6].
	Regarding claim 19, Chen teaches wherein the non-conductive substrate comprises an organic polymeric material selected from the group consisting of polycarbonate, polycyclic alkene, polyurethane, poly(urea)urethane, polythiourethane, polythio(urea)urethane, polyol(allyl carbonate), cellulose acetate, cellulose diacetate, cellulose triacetate, cellulose acetate propionate, cellulose acetate butyrate, poly(vinyl acetate), poly(vinyl alcohol), poly(vinyl chloride), poly(vinylidene chloride), poly(ethylene terephthalate), polyester, polysulfone, polyolefin, copolymers thereof, and mixtures thereof (= suitable substrate materials include polymethyl methacrylate, polystyrene, polycarbonate, allyl diglycol carbonate, and polyethylene terephthalate) [col. 2, line 67 to col 3, line 2].

II.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 5,856,018) in view of JP 2015-176084 (‘084) and Giordano et al. (“SiO2-TiO2 Multilayer via Electrochemical Deposition: Characterization of Reflection and Refractive Index,” Journal of Sol-Gel Science and Technology (2019 Jan 15), Vol. 89, No. 1, pp. 196-204) as applied to claims 1-5, 7-9 and 11-19 above, and further in view of Arfsten et al. (US Patent No. 6,410,173).
	Chen, JP ‘084 and Giordano are as applied above and incorporated herein.
	Regarding claim 6, the method of Chen differs from the instant invention because Chen 
does not disclose wherein one or both of the first electrodepositable coating composition and 

the second electrodepositable coating composition comprises a sol prepared from two or more metal oxide precursors.
Chen teaches that:
	The process includes preliminary steps of mixing together an alkoxide, an alcohol, and water to produce one or more first polymerized solutions and to produce one or more second polymerized solutions, wherein the first solutions are formulated to provide thin films having a refractive index of 1.80 or more and the second solutions are formulated to provide thin films having a refractive index of 1.46 or less.  

	Arfsten teaches that:

	The invention includes a multilayer antireflection coating for use in coating a heat treatable inorganic substrate comprising an inner layer for contact with an inorganic substrate having at least two different metallic oxides and being capable of providing an index of refraction of from about 1.54 to about 1.90 after curing. The coating further includes a middle layer on the inner layer comprising an oxide of zirconium and being capable of providing an index of refraction of at least about 1.90 after curing and an outer layer on the middle layer comprising at least one metallic oxide and being capable of providing an index of refraction of about 1.54 or less after curing. The optical properties of the multilayer antireflection coating are substantially retained after the multilayer antireflection coating is applied to an inorganic substrate and subsequently subjected to a heat treatment (col. 2, lines 28-43).

	The index of refraction is a known material constant. The index may differ for a given material depending upon crystalline structure or due to modifications to the material. Using sol-gel coating techniques like dip coating, the index of refraction of a specific layer can also be adjusted by having different materials in a single layer as in the present invention. The index as measured in an already applied coating is generally lower than the index of refraction as measured for the bulk material due to imperfections in the network or crystal structure or the level of porosity of the coating. Coatings are typically porous to some extent and the degree of porosity depends on the material being used and the coating technique (col. 5, lines 22-34).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or both of the first electrodepositable coating composition and the second electrodepositable coating composition described by Chen with wherein one or both of the first electrodepositable coating composition 

and the second electrodepositable coating composition comprises a sol prepared from two or more metal oxide precursors because sols prepared from two or more metal oxide precursors can still provide films having a refractive index of 1.80 or more and thin films having a refractive index of 1.46 or less.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinsly (US Patent No. 6,180,310) is cited to teach a dip coating apparatus (col. 4, lines 10-11; and Figure 1).
Barwich (US Patent Application Publication No. 2017/0137957 A1) is cited to teach a cataphoretic dip coating installation (page 2, [0031]; and Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 18, 2021